On the appeal appellant Johnson is reviewing an order of the court at Special Term surcharging his accounts to the extent of $7,623.72, as receiver of the mortgaged properties involved in these actions. He is also seeking to review two other orders denying him the same relief. He has also appealed from a second order denying his application for leave to intervene as a defendant or as amicus curios in those actions. A former order of the Special Term denying a like application was affirmed by this court (243 App. Div. 843). The proof amply sustains the order of surcharge. Appellant should not be permitted to intervene in these actions in any capacity. Orders unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.